Citation Nr: 1456635	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to February 29, 2012, for a rating of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from August 2008 and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.  

Prior to certification of the appeal to the Board, the Veteran had appealed the issues of service connection for an arm and shoulder disability, a digestive disorder, headaches, insomnia, bilateral foot fungus, bilateral ankle disability, bilateral carpal tunnel syndrome, and alcoholism.  However, in February and June 2012 written statements, he withdrew his appeal of these issues.  


FINDINGS OF FACT

1.  No back or left hip disability is related to any in-service injury or otherwise related to service.

2.  Hypertension is neither directly related to service nor caused or aggravated by PTSD or any other service-connected disorder.

3.  There was no factually ascertainable increase in the Veteran's PTSD disability within one year prior to his February 29, 2012 claim, and at no point between a final December 2010 rating decision granting service connection for PTSD, prior to February 29, 2012, did the Veteran's PTSD approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, with related symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a hypertension, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for an effective date prior to February 29, 2012, for a rating of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400(o)(1), 3.155(a), 3.157(b), 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in March 2008, May 2012, and June 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, Social Security Administration records, several lay statements from the Veteran's friends, service comrade, and family, a statement from the Veteran's private physician, and the Veteran's testimony during a September 2013 Decision Review Officer (DRO) hearing have been obtained.

Also, the Veteran was provided VA examinations of his claimed back disability and hypertension in March 2011 and October 2012.  These examinations and their associated reports were adequate.   Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A VA examination was not obtained for the service connection claim for a left hip disability.  As discussed below, the evidence does not establish an in-service injury, disease, or event to which a left hip disability might be linked, and there is no medical or other competent evidence suggesting a nexus between a left hip disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ adequately complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis and hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

A.  Back and Left Hip Disabilities

As reflected in numerous written statements submitted between January 2008 and September 2014, as well as in his testimony during his September 2013 DRO hearing and September 2014 Board hearing, the Veteran asserts that, in service, he was injured in an accident, where he severely hurt his back and left hip.  In January 2008 and March 2008 statements, the Veteran asserted that, while in Thailand during a typhoon, he injured his back turning over a typhoon boat that was full of water.  Beginning in November 2008, the Veteran's statements and testimony have indicated that he was injured attempting to turn over a boat at a compound, when a large wall of water or wave came over the compound wall, hit the boat, and knocked it on top of him.  In these statements and testimony, the Veteran has asserted that he was wedged under the boat until the water level raised the boat from on top of him, and that two sailors carried him to the Naval hospital afterwards.  He further asserted that, at the hospital, the extent of the examination he was given was a doctor, in the hall outside his office with the two soldiers still holding him up, running his hand down his back, telling him that he had "spasms," and giving him pain medication.

The Veteran has further asserted the following: that he when he complained of his left hip and back in service he was told to "buck up," and so he did not seek medical treatment for it; that he began drinking heavily after the accident in an effort to deal with the pain; that he still had severe pain from his injuries after service and drank to get relief, but did not visit a doctor because he could not afford it; that the effects of the injuries progressed over the years; that, since his injury, his ability to maintain his balance has been affected and that his left leg has given way without notice; and that his instability walking resulted in another injury in September 2003. 

Service treatment records reflect that the Veteran was treated for back pain in May 1973.  He was noted to have had a possible injury to the back while rolling a water-filled boat over.  On examination there was no pain on straight leg raising, and the impression was strain.  The Veteran was put on 22 hours of bedrest.  A June 1973 follow-up note five days later reflects that the Veteran was still having some pain, but no pain radiation, paresis, or paresthesia, and was prescribed intermittent heat and told to rest the back.  Service treatment records reflect no further treatment for the back while reflecting treatment for numerous other health problems such as urethritis, nausea, vomiting, left foot sprain, an upper arm wart, and alcohol-related health problems.  The Veteran was hospitalized for alcoholism in May 1974.  At that time, he admitted to heavy alcohol drinking for at least the past three years, and that he did not really know how he got started drinking; the Veteran's service records reflect that he was disciplined for drunk and disorderly conduct in February 1972 and February 1973.  Service treatment records reflect no complaints or findings related to the left hip, including during the Veteran's back treatment after his accident in May and June 1973. 

On December 1974 examination for separation from active duty service, and again on February 1976 service examination for the National Guard, the Veteran had a normal clinical evaluation of the spine, lower extremities, and other musculoskeletal system, and no back or hip problems were noted.  At the time of the February 1976 examination, while reporting histories of other health problems, the Veteran reported that he did not have and had never had recurrent back pain.  He reported a history of "swollen or painful joints," but when prompted to explain this history he stated that he had had morning stiffness in his fingers about twice a week for the past year.  He also reported at that time getting nocturnal leg cramps after hard, prolonged walking. 

The earliest indication of post-service treatment of the Veteran's back is private treatment records dated from November to December 1989.  Such records reflect that the Veteran sought examination and treatment of injuries from an on-the-job accident in November 1989, stating that while moving a case of juice he twisted his back and felt immediate pain in the lower back area, and re-injured an old back injury from military service.  The Veteran complained of sharp low back pain when moving that was constant but very bad when going from sitting to standing.  X-rays showed no acute fractures or serious pathology, but did show tilt in the whole spine to the left side.  

The earliest subsequent treatment for the back began in October 2003.  In October 2003, the Veteran sought consultation for another on-the-job injury in September 2003; at that time he reported that he had been carrying a container of small bottles, dropped one of the bottles, stepped on it, and fell down nearly a whole flight of stairs.  It was noted that his past medical history was essentially benign, that he denied previous injuries, and that he denied previous radiculopathy or spinal difficulties.  A December 2003 treatment note reflects treatment for right carpal tunnel syndrome, and that it was noted that the Veteran had incurred a back injury in September 2003 that was being treated; his past medial history was noted to be positive for such back injury, but it was noted that he had no other significant complaints.  A July 2004 record reflects that the Veteran developed low back pain following a September 2003 fall down a stairwell, with pain through the left leg, that he did not respond to conservative treatment, that January 2004 myelogram and computed tomography (CT) scan revealed a central disc herniation at L4-5, and that he had undergone a bilateral hemilaminectomy with discectomy at L4-5 in April 2004.  

A February 2005 sworn statement from Dr. J.M. in connection with a Worker's Compensation claim reflects that Dr. J.M. took a history, reviewed medical records, and performed a physical examination of the Veteran for the purpose of an impairment rating.  Dr. J.M. reiterated the history of the Veteran's September 2003 fall, subsequent back pain, and treatment including a second surgery the prior week.  It was noted that the Veteran complained of continued, severe pain over the mid and low back with pain, numbness, and tingling into the left hip and down into the left leg with weakness.  The Veteran reported increased pain over the low back, left hip and leg when attempting to lift, bend, or twist.  Dr. J.M. stated that it was his opinion that, as a result of the Veteran's September 2003 accident, he had injuries including disc pathology at the L4-5 level requiring surgical intervention of decompression of the disc, fusion, and instrumentation, and residual musculoligamentous injury to the mid and low back with sensory nerve injury and radiculopathy affecting the left hip and leg.  A May 2005 sworn statement from an Independent Medical Examiner made essentially the same findings, and found evidence of disc degeneration at L4-5 and L5-S1. 

July 2008 VA X-rays of the left hip revealed mild degenerative joint disease of the left hip and an old avulsion left anterior/superior iliac spine.  It was noted that there was hypertrophic disease about the left anterior/superior iliac spine suggesting an old avulsion injury.  

The Veteran submitted a statement from Dr. R.W. in February 2008.  Dr. R.W. stated that the Veteran had been seen in May 1973 after injuring his back attempting to turn over a water-filled boat, was diagnosed as having lumbar strain, and was treated with rest, muscle relaxers, and pain medication.  However, according to Dr. R.W., the Veteran's pain never reportedly completely went away, and he subsequently developed an alcohol problem.  Dr. R.W. stated that, with a certain degree of medical certainty, the Veteran's May 1973 injury "may have served as the irritation factor for his back pain and subsequent problems."  

The Veteran has also submitted several written lay statements.

In March 2008, T.F. stated that he had known the Veteran since 1980, that the Veteran had once taken him fishing and they were turning over a flat bottom boat, but that when they were doing this his back went out and his left leg gave way, causing him to fall.  T.F. stated that the incident scared him and he asked the Veteran why it had happened, and the Veteran explained that he had been hurt in the Navy in 1973 and had never gotten better.  T.F. further asserted that, over the years, he watched after that and could see how his back affected him from then until now, including his ability to be on his feet.  

The Veteran submitted statements from his wife dated in March and December 2008.  His wife stated that she had known the Veteran since 2001, that when she first met him he had a problem with his back and left leg going out without notice, making him fall if he was not careful, and that he had back problems all the time.  She further reasserted that she asked him what caused these problems and he stated that he got hurt in 1973 in Taiwan while in the Navy, and that this instability helped cause his accident in 2003.  

In June 2009, P.G. stated that he was the Veteran's cousin and had known him all his life.  He stated that when the Veteran retuned from the military, he had back and left hip problems, and that his leg would go out without any notice.  P.G. stated that he had spoken to the Veteran about his problems, and gave a detailed account of what the Veteran had told him regarding his injury and subsequent treatment, problems, why he did not seek further treatment, and other such details, which are almost verbatim the same statements and details given by the Veteran in several of his own written statements, including those submitted in December 2008 and in September 2010.

In March 2010, R.Y. stated that he had known the Veteran his whole life, and that after service the Veteran was always complaining about his back hurting.  R.Y. stated that, after service, the Veteran had more and more problems keeping his balance and complained about having to climb steps, could only climb two or three steps and need a hand rail to do that, and would gave a pained look on his face and gasped for air.  

In March 2010, R.C. stated that in May 1973 he and the Veteran served and roomed together in Taiwan, were both assigned the same department, and lived and worked together.  R.C. stated that, in May 1973, the Veteran, another soldier, and himself were sent to prepare several large wooden rescue boats for use during floods.  He stated that the boats were kept in the back of the compound, close to large pumps used to remove flood water from the compound, and that that day there was a lot of water standing in the area where the boats were kept.  R.C. stated that they were turning over one of the boats, with him on one end, the other soldier on the other, and the Veteran in the middle, and the boat shifted and fell on top of the Veteran, pinning him under the water.  R.C. stated that he and the other soldier finally got the boat off the Veteran, but the Veteran was incoherent and unable to talk, was coughing up water, and had blood all over his face.  He stated that he and the other soldier picked the Veteran up and carried him to the Navy hospital, and that he believed that the Veteran was unconscious just before arriving at the hospital.  R.C. further reiterated the Veteran's own account of what happened while treated: that a doctor examined the Veteran in the hallway, ran his hand over the Veteran's back and said he could feel "spasms," and gave the Veteran some pain pills.  He further stated that, after the Veteran's follow-up visit, he was upset because the doctor had told him to "get over it."  He stated that the Veteran, from that time, complained about his back pain and began to drink heavily, stating that this was the only thing that relieved his pain, and that he attempted to tell their supervisor about his injuries but was told to "get tough."

On VA examination in March 2011, the Veteran reported turning a boat in service and being pinned down as the boat fell.  He reported treatment after the injury, with one follow-up visit, and vague care while on active duty with no other in-service back injuries.  He reported that post-service he worked at a convenience store for two years with a back injury treated by a chiropractor, with a return to the pre-injury condition after two weeks.  He reported that about six months post-discharge, he started having incidents about one time a year of the left leg "going out."  He reported falling down a stairwell in September 2003 and injuring his back, having operations in 2003 and 2004, but having low back and left leg pain with no improvement.  It was noted that the Veteran was vague about amount of his back pain before and after the fall down the stairs in 2003.

After examining the Veteran, reviewing the record and pertinent medical literature, and considering the Veteran's history, the VA examiner concluded that it was less likely than not that the Veteran's current lumbar spine condition was a result of any event that occurred in service, including the incident with the boat in 1973, and was more likely a result of the Veteran's September 2003 back injury and/or other post-service events unrelated to service, and/or the natural risk of back pain in the general population.  The examiner noted that the Veteran reported two post-service lumbar injuries, and that review of the records showed no post-service back complaints or abnormalities on physical examination as early as February 1974 until his November 1989 injury.  The examiner further stated that the records associated with the September 2003 Worker's Compensation injury did not mention the previous in-service injury or the November 1989 injury, and that the experienced Independent Medical Examiner at time would have needed knowledge of a previous lumbar injury to render a valid AMA guide impairment rating, and made the determination that the Veteran's back problems were related to is 2003 injury "within a reasonable degree of medical certainty," as is the standard.  The examiner stated that, therefore, there was a less than fifty percent chance that the condition that required the operation was related to the in-service event and rather was related to the September 2003 event.  The VA examiner acknowledged the January 2008 opinion of Dr. R.W., but concluded that it was without merit, as there was no reference in it to the November 1989 or September 2003 back injuries.  

In this case, service connection for neither a back disability nor a left hip disability is warranted.

Initially, the record reflects no arthritis of the spine or left hip in service or within a year of service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.  

The Board acknowledges the statements from the Veteran and others regarding his in-service injury and symptoms and the continuation of such symptoms after service.  However, the Board finds them not to be credible for a number of reasons.

The Veteran's account of his in-service injury and subsequent treatment beginning in November 2008, reiterated with inconsistencies by R.C. in his March 2010 statement, lacks credibility.  The initial account of the Veteran's in-service back injury in May 1973, as noted in the service treatment records, was that the Veteran hurt his back while rolling a water-filled boat over.  This account of the Veteran's in-service injury was also given by the Veteran himself in his initial January 2008 and March 2008 statements in connection with his service-connection claim, which indicate that, while in Thailand during a typhoon, he was injured turning over a typhoon boat that was full of water.  It was further reiterated by the February 2008 statement from Dr. R.W., submitted by the Veteran, noting that the Veteran had been seen in May 1973 after injuring his back attempting to turn over a water-filled boat, was diagnosed as having lumbar strain, was treated with rest, muscle relaxers, and pain medication.  Beginning in November 2008, the Veteran's statements and testimony changed to indicate that, rather than hurting back rolling over a boat filled with water, a large wall of water or wave came over a compound wall, hit a boat, and knocked it on top of him; that he was wedged under the boat until the water level raised the boat from on top of him; that two sailors carried him to the Naval hospital afterwards; and that at the hospital a doctor, in the hall outside his office with the two soldiers still holding him up, simply ran his hand down the Veteran's back, told him that he had "spasms," and gave him pain medication.

This later, changed account of the Veteran's in-service injury is plainly and drastically inconsistent with both the service treatment records and his own previous statements.  Moreover, given the service treatment records indicating treatment for "possible injury to the back," and the routine examination acknowledged in the May 1973 records, the assertions that the Veteran was bloody, had just nearly drown and been unconscious, and was examined while being unable to stand up without the aid of two other soldiers, are not credible.  In this regard, while the Veteran has asserted that the examiner simply put his hand on the Veteran's back and did not examine him further, the May 1973 treatment note clearly reflects physical examination, including a finding of no pain on straight leg raising.

For these same reasons, the Board finds R.C.'s March 2010 account of the Veteran's injury and subsequent treatment not to be credible.  Additionally, R.C.'s account and the Veteran's are significantly inconsistent with each other.  The Veteran reported that a large wall of water or wave came over the compound wall, hit the boat, and knocked it on top of him so that he was wedged under the boat until the water level raised the boat from on top of him.  R.C. stated that, while he and the Veteran were moving the boat, it shifted and fell on top of the Veteran, pinning him under water that had already been on the ground when they arrived at the compound, and that  R.C. and another solider removed the boat from on top of the Veteran.

The Board also finds the Veteran's assertions regarding his in-service back and hip symptoms and the continuation of such symptoms after service not to be credible.  Following his May and June 1973 treatment for his back injury, the Veteran sought no further treatment for his back; in this regard, he made no complaints in service whatsoever involving the left hip, even at the time of his treatment for his back injury.  The Board acknowledges the Veteran's and R.C.'s assertions that he when he complained of his left hip and back in service he was told to "buck up" and "get tough," and that he therefore did not seek medical attention.  However, again, service treatment records reflect treatment for numerous other health problems such as urethritis, nausea, vomiting, a left foot sprain, an upper arm wart, and alcohol-related health problems; the assertion that he did not seek medical attention for very severe and constant back and left hip pain is not credible in light of the fact that he sought medical attention for these other problems.  The Board also finds not credible the Veteran's and R.C.'s assertion that he began drinking heavily after the accident in an effort to deal with the pain, as shown by his alcohol problems in service.  In this regard, when Veteran was hospitalized for alcoholism in May 1974, he admitted to heavy alcohol drinking for at least the past three years, which is prior to his May 1973 accident, and stated that he did not really know how he got started drinking; again the Veteran's service records reflect that he was disciplined for drunk and disorderly conduct in February 1972 and February 1973, prior to May 1973.  

The Veteran's assertion that he still had severe pain from his injuries after service but did not visit a doctor because he could not afford it is likewise not credible.  Again, on February 1976 examination, while reporting that his history of "swollen or painful joints" was morning stiffness in his fingers about twice a week for the past year, and reporting that he got nocturnal leg cramps after hard, prolonged walking, he did not report any history of back or hip problems, and specifically reported that he did not have and had never had recurrent back pain.  This is particularly relevant given the supposed severity of the Veteran's symptoms, as reflected in the Veteran's statements, the June 2009 statement of P.G., and the March 2010 statement of R.Y. that after service the Veteran was always complaining about his back hurting, complained about having to climb steps, could only climb two or three steps and needed a hand rail to do that, and would have a pained look on his face and gasp for air when he did it.

There is no indication in the February 1976 record, service treatment records, or any record prior to the Veteran's September 2003 workplace injury that his left leg would suddenly give way on occasion, despite the Veteran's assertions of this symptom.  Left leg weakness and his leg giving way were first reported in an April 2006 private evaluation, which relates such symptom to the Veteran's September 2003 injury and subsequent back surgeries.  In this regard, while the Veteran asserts that his left leg giving way resulted in his September 2003 accident, his consistent report on treatment following that accident-that he fell down steps as a result of slipping on a bottle, with no mention of the left leg giving way-contradicts this assertion.  

The Veteran's assertion of having back and left hip pain since service is also contradicted by his own statements on treatment following his September 2003 injury.  In October 2003 it was noted that his past medical history was essentially benign, that he denied previous injuries, and that he denied previous radiculopathy or spinal difficulties.  At no point in those treatment records, from October 2003 to April 2006, did the Veteran report any history of a back or left hip problem prior to September 2003.

Additionally, the only competent and significantly probative medical opinion as to whether a current back disorder is related to the Veteran's period of service is that of the March 2011 VA examiner, which was that it was not, and was likely related to the Veteran's September 2003 injury.  The Board finds the VA examiner's opinion to be persuasive.  The examiner was a physician who fully examined the Veteran, reviewed the record and pertinent medical literature, considered the Veteran's reported history, and listed numerous medical references in support of his opinion.  Also, the examiner gave a thorough rationale for his opinion, the basis of which was consistent with the evidence of record.  The examiner noted that the Veteran's post-service back injuries, and that the records showed no post-service back complaints or abnormalities on physical examination until his November 1989 injury.  The examiner further explained that the records associated with the September 2003 Worker's Compensation injury did not mention a previous in-service injury or the November 1989 injury, and that the experienced Independent Medical Examiner at the time would need knowledge of a previous lumbar injury make a determination that the Veteran's back problems were related to is 2003 injury "within a reasonable degree of medical certainty," as is the standard.  In this regard, the Board notes that the February and May 2005 sworn statements from Dr. J.M. and the Independent Medical Examiner related the Veteran's back symptomatology to his September 2003 accident, after reviewing all of the available medical evidence.  Furthermore, the VA examiner acknowledged the January 2008 opinion of Dr. R.W., but concluded that it was without merit, as there was no reference in it to the November 1989 or September 2003 back injuries.  

The Board acknowledges the February 2008 statement from Dr. R.W. noting that, following the Veteran's May 1973 back injury, his pain never reportedly completely went away and he subsequently developed an alcohol problem, and that, with a certain degree of medical certainty, the Veteran's May 1973 injury "may have served as the irritation factor for his back pain and subsequent problems."  However, the Board does not find the opinion to be probative.  Initially, the assessment that the Veteran's in-service injury may have served as the irritation factor for his current back problems is equivocal.  Furthermore, as explained above, the Veteran's reports that his pain continued after his May 1973 injury and that he subsequently developed an alcohol problem are not credible; Dr. R.W.'s opinion is therefore based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Also, as noted in the March 2011 VA examiner's opinion, Dr. R.W.'s opinion lacks probative value as it does not consider or discuss the Veteran's post-service back injuries, including his significant September 2003 back injury.

The Board also acknowledges the November to December 1989 records reflecting that the Veteran reported a back injury from an on-the-job accident in November 1989 and stated that he reinjured an old back injury from military service.  However, even if the Veteran believed he had reinjured his back, the record does not reflect continuing back symptomatology from the Veteran's discharge from service until November 1989, as discussed above, and the Veteran is not competent to make a medical determination that a back injury in November 1989 is related to a previous injury that occurred more than 15 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, even given this record, the opinion of the March 2011 VA examiner, which the Board finds to be persuasive, was that the Veteran's current back disability is not related to his in-service injury; in this regard, the examiner considered and discussed the 1989 records.

The Board further acknowledges the July 2008 VA left hip X-rays revealing hypertrophic disease about the left anterior/superior iliac spine suggesting an old avulsion injury.  However, the evidence does not indicate that any such avulsion injury might have been incurred in service.  As discussed above, the evidence does not show an in-service hip injury, including when the Veteran strained his back moving a boat filled with water, or any hip symptomatology until after the Veteran's September 2003 injury, when he fell down a flight of steps.

The Board acknowledges the lay statements submitted by the Veteran's friends and family that reflect that the Veteran has had back and left hip symptoms, and that his left leg has given way, since service.  However, the Board does not find such statements to be credible for the same reasons it finds the Veteran's assertions of the same not to be credible, as discussed above, including the Veteran's own contradictory statements in 1976 and 2003, and the medical evidence reflecting that the Veteran's left leg weakness and giving way began after his September 2003 injuries and subsequent back surgeries.  

Also, for the reasons explained above, the Board does not find the statements of R.C. or R.Y. to be credible.  Furthermore, as noted above, the June 2009 statement of P.G. gives a detailed account of what the Veteran had supposedly spoken to him about shortly following service regarding his injury and subsequent treatment, problems, why he did not seek further treatment, and other such details, which is almost verbatim the same statements and details given by the Veteran in his own written statements, including those submitted in December 2008 and in September 2010; given this almost verbatim account of such details, even very specific and irrelevant ones, the Board finds the statement of P.G. also not to be credible.  Moreover, the March 2008 statement of T.F. and the statements given by the Veteran's wife regarding the Veteran's symptomatology and its link to service are largely based on the reported history of the Veteran, which the Board finds not to be credible.  

For all of these reasons, the Board finds the lay statements submitted on the Veteran's behalf not to be credible.  

Thus, the evidence weighs against a finding that any back or left hip disability is related to any in-service injury or otherwise related to service.  Accordingly, service connection for a back or left hip disability must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.  Hypertension

As reflected in numerous statements to VA and during his DRO and Board hearings, the Veteran has asserted that his hypertension was incurred in service, and, alternatively, that such hypertension is secondary to his service-connected PTSD.

However, the Veteran's service connection claim must be denied.

The record does not reflect that hypertension was diagnosed or began during service or until many years later, or that hypertension is otherwise directly related to service. 

Service treatment records reflect no findings of hypertension.  While in May 1974, on being admitted for alcoholic gastritis, the Veteran's blood pressure was measured as 160/98, blood pressure two weeks later was measured as 132/78.  The Veteran's blood pressure as measured as 132/88 on December 1974 separation examination and 152/76 on February 1976 examination, and the record does not reflect a showing of hypertension within a year of the Veteran's discharge from service in December 1974.  Private treatment records reflect that in October 2003 the Veteran's blood pressure was measured as 120/80, and the Veteran's past medical history did not include hypertension.  VA treatment notes beginning in February 2008 reflect ongoing treatment for a diagnosis of essential hypertension.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

The Board notes that on VA examination in October 2012, the Veteran reported that the onset of his hypertension was 1973, stating that at that time he began to drink heavily and his blood pressure went up.  While, as noted above, the record reflects an elevated blood pressure reading in May 1974 on admission for alcoholic gastritis, subsequent readings, including that taken two weeks later, do not reflect high blood pressure, and at no point in service or shortly after was a chronic  hypertension disorder diagnosed or otherwise shown.  Moreover, there is no competent medical evidence directly linking the Veteran's hypertension to his period of service, and the Veteran has identified none.

The record reflects somewhat conflicting medical evidence regarding any relationship between the Veteran's hypertension and his service-connected PTSD.

A June 2012 treatment note from a VA psychologist reflects that the Veteran wanted to know the psychologist's opinion on whether his high blood pressure was related to his PTSD.  The psychologist reminded the Veteran that she was not a medical doctor, but would list high blood pressure as a condition "that could impact and/or interact/be related to" PTSD.  

On VA examination in October 2012, the Veteran was diagnosed as having hypertension.  However, after reviewing the record, the VA examiner opined that such hypertension was less likely than not related to his PTSD, as such hypertension was most likely idiopathic in nature as per the Veteran's medical records in 2008.

The Board finds the October 2012 VA examiner's opinion to be more probative than that of the June 2012 VA psychologist in this case.  The October 2012 VA examiner was a physician with more extensive medical training than the VA psychologist; the psychologist herself appears to have acknowledged that her opinion would not be as probative as a that of a medical doctor's, as she qualified her opinion to the Veteran by reminding him that she was not a medical doctor.  Also, while the VA psychologist stated that she would list high blood pressure as a condition "that could impact and/or interact/be related to" PTSD, she provided no rationale for this opinion, and did not provide an opinion as to whether hypertension was related to PTSD in the Veteran's specific case.  Conversely, the VA examiner reviewed record, examined Veteran, and provided an opinion specific to the Veteran's case and rationale based on the evidence contained in the records, specifically the Veteran's initial VA treatment records in 2008.  

Thus, the evidence weighs against a finding that hypertension is directly related to service or is caused or aggravated by PTSD or any other service-connected disorder.  Accordingly, service connection for hypertension, to include as secondary to PTSD, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Earlier Effective Date for Rating

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

In this case, in a December 2010 rating decision, the RO granted service connection for PTSD and assigned a rating of 50 percent for the disability.  The Veteran did not appeal the decision.  See 38 U.S.C.A. § 7105.  The Veteran submitted statements to VA received on February 29, 2012, which VA construed as a claim for an increased rating for his PTSD.  In a September 2012 rating decision, VA increased the Veteran's rating for PTSD from 50 to 70 percent, effective the February 29, 2012, date of the claim.  The Veteran appealed the effective date of the increase to 70 percent.  

The record reflects no claim filed by the Veteran subsequent to the December 2010 rating decision and earlier than February 29, 2012, and the Veteran has not contended that any such claim was filed; during his September 2014 Board hearing, the Veteran testified that he did not believe he had ever filed a claim for increase at all between the December 2010 rating decision and the September 2012 decision awarding him an increased rating of 70 percent.  

Thus, here, the Board will consider whether a "factually ascertainable" increase in the Veteran's PTSD disability occurred within one year prior to the February 29, 2012, claim to a level warranting a 70 percent disability rating, pursuant to 38 U.S.C. 5110(b)(2), or whether any treatment following the December 2010 rating decision represents an informal claim under 38 C.F.R. § 3.157(b) and, if so, whether an earlier effective date is warranted on that basis.

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In this case, an effective date prior to February 29, 2012, is not warranted.  Neither VA treatment records from February 2011 through January 2012, nor the report of a December 2011 VA examination, reflect increased PTSD symptomatology to the level of approximating the criteria for a 70 percent rating under DC 9411.  

VA mental health notes beginning in February 2011 reflect that in February 2011, the Veteran was noted to have been in a good mood following a vacation.  In April 2011 the Veteran reported depressed mood and that his sleep medications were not working well.  In June 2011, the Veteran and his wife reported that his alcohol consumption had become a problem, and the Veteran reported numbing feelings of anger with alcohol.  In July 2011, it was noted that Veteran's PTSD had improved slightly, but that substance abuse had to be addressed.  In August 2011, the Veteran reported that his alcohol consumption had been cut down considerably, and it was noted that the Veteran's PTSD symptoms were currently under control, and that he continued to try and increase social interactions.  In October 2011, he had no complaints and appeared to be stable.  On December 12, 2011, it was noted that the Veteran had shown improvement in relationships and had reduced anger, and that the focus of treatment has shifted to include substance abuse issues, although he reported anger outbursts.  In January 2012, the Veteran spent his time discussing holiday events and plans for the future, but requested continued work on substance abuse and how it affected his daily life when he was on a binge.

The Board finds that such treatment records do not reflect increased symptomatology and impairment such that an earlier effective date for a 70 percent rating would be warranted at any time.  The Veteran's symptomatology was primarily noted to be depression, sleep impairment, and anger.  Even though the Veteran was noted to have been struggling with alcohol use during this time, with some periods of consumption worse than others, his symptoms did not rise to the level of severity of those contemplated in the criteria for a 70 percent rating under DC 9411.  Again, his mood was noted to be good in February 2011, it was noted that the Veteran's PTSD symptoms were currently under control in August 2011, he had no complaints and appeared to be stable in October 2011, was noted to have shown improvement in relationships and had reduced anger in December 2011, and spent most of the time discussing holiday events and plans for the future in January 2012.  Furthermore, throughout these mental health treatment records, the Veteran was consistently noted to have been fully oriented, and have normal psychomotor activity, normal speech, goal-oriented thoughts, good concentration, good memory, and normal behavior.  He consistently denied suicidal and homicidal ideations, as well as delusions and hallucinations.  At no point were any obsessional rituals interfering with routine activities or panic attacks noted.  Also, while the Veteran reported anger and anger outbursts, no symptomatology approximating the severity of impaired impulse control such as unprovoked irritability with periods of violence was noted. 

Furthermore, during this period, the Veteran's global assessment of functioning (GAF) scores were consistently noted to have been between 53 and 58; while some treatment notes reflect that the Veteran's GAF score had been as low as 50 in the past year, on no treatment note between February 2011 and January 2012 was the Veteran assigned a GAF score lower than 53.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130; the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).   Such symptomatology is consistent with the symptoms and functional impairment contemplated in a 50 percent rating under DC 9411.  

On VA examination on December 15, 2011, after examining the Veteran and reviewing the record, the VA examiner determined that the Veteran's occupational and social impairment was best summarized by occupational and social impairment with reduced reliability and productivity, and not that with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  It was noted that the Veteran's PTSD symptoms included hypervigilance, re-experiencing, irritability, limited employment activity in a work setting that required much interactions with others including the general public, co-workers, and supervisors, and panic symptoms and problems with concentration/memory.  It was noted that, socially, the Veteran's PTSD prevented close connections and intimacy with others and may include social gatherings with large groups.  The Veteran reported contact with one or two friends, not going out to socialize and not liking groups of people, having a good marital relationship when he was not drinking, and having two grown stepchildren that he maintained contact with.  For VA rating purposes, the examiner noted the symptoms that applied to the Veteran's diagnoses as the following: depression; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effect work and social relationships; suicidal ideation; and obsessional rituals which interfere with routine activities.  The examiner stated that, overall, the Veteran continued to report symptoms consistent with PTSD, and that his PTSD with associated depression/alcohol abuse did not preclude him from obtaining employment, but resulted in social impairment and reduced reliability and productivity.  The examiner further noted a current GAF score of 58.

The findings regarding the Veteran's level of impairment due to his PTSD on the December 2011 VA examination thus most closely approximate the criteria for a 50 percent rating under DC 9411.  Again, the VA examiner specifically determined that the Veteran's occupational an social impairment was best summarized by occupational and social impairment with reduced reliability and productivity, rather than that with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  While it was noted that that, socially, the Veteran's PTSD prevented close connections and intimacy with others, the Veteran reported contact with one or two friends, having a good marital relationship when he was not drinking, and having two grown stepchildren that he maintained contact with.  Also, in assessing the Veteran's PTSD symptoms, the examiner specifically determined that the Veteran had "difficultly in establishing and maintaining effective work and social relationships," but not "inability to establish and maintain effective relationships."

In describing the Veteran's PTSD symptoms, the VA examiner primarily listed symptoms contemplated in the criteria for a 50 percent rating or lower under DC 9411.  However, the examiner also listed the symptoms of suicidal ideation and obsessional rituals which interfere with routine activities, which are symptoms contemplated in the criteria for a 70 percent rating.  While the Veteran may have reported suicidal ideation on VA examination, as noted above, he consistently denied any suicidal ideation during his repeated mental health treatment visits from February 2011 to January 2012, and there is no explanation in the December 2011 VA examination report as to when the Veteran had had any such suicidal ideation.  Thus, the Board finds the VA mental health notes, produced for ongoing treatment purposes, reporting no suicidal ideation, to be more probative than the report of suicidal ideation on December 2011 VA examination in connection with the Veteran's claim for benefits.  Also, while obsessional rituals which interfere with routine activities was noted on VA examination, there is no explanation as to what obsessional rituals these were, or how they affected the Veteran, although the Veteran's alcohol problems were discussed elsewhere in the report.  In this regard, to the extent that the Veteran's alcohol problems represent any such obsessional rituals, the Board has considered the Veteran's alcohol problems during the relevant period, as discussed above, and determined that they were not productive of symptoms of the such severity as to render his PTSD disability picture one more closely approximating the criteria for a 70 percent rating than for a 50 percent rating.  Moreover, again, even considering these symptoms, the VA examiner determined that the Veteran's PTSD resulted in no more than occupational impairment with reduced reliability and productivity.  See Vazquez-Claudio, 713 F.3d at 117-18.

In light of the above, the Board finds that no "factually ascertainable" increase in the Veteran's PTSD disability within one year prior to his February 29, 2012 claim, to a level warranting a 70 percent disability rating, pursuant to 38 U.S.C. 5110(b)(2).  Furthermore, even if the Board were to consider any treatment following the December 2010 rating decision to be an informal claim for an increased rating under 38 C.F.R. § 3.157(b), for the same reasons, the Board would not find that "entitlement" to a rating of 70 percent for PTSD "arose" prior to February 29, 2012.  

Accordingly, an effective date prior to February 29, 2012, for a rating of 70 percent for PTSD must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a back disability is denied.

Service connection for a left hip disability is denied. 

Service connection for hypertension, to include as secondary to PTSD, is denied.

An effective date prior to February 29, 2012, for a rating of 70 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


